95 F.3d 1168
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard LAY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 96-5109.
United States Court of Appeals, Federal Circuit.
Aug. 20, 1996.

Before RICH, LOURIE, and CLEVENGER, Circuit Judges.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
The United States moves for summary affirmance of a decision of the United States Court of Federal Claims dismissing Richard Lay's complaint for lack of jurisdiction.*  Lay opposes.


2
Lay filed a complaint in the Court of Federal Claims against various judges of the United States Court of Appeals for the Fifth Circuit and of the United States District Court for the Eastern District of Louisiana on the basis that those courts barred Lay from filing further frivolous papers.  The Court of Federal Claims dismissed Lay's complaint "because it clearly falls without the jurisdiction of this court."   This appeal followed.


3
The United States moves for summary affirmance of the Court of Federal Claims' dismissal order.  Summary disposition of a case "is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists."   Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994).  In his response, Lay contends that he is entitled to money damages based on the failure of the courts to accept his submissions.


4
As was the case in Joshua, Lay's complaint does "not identify any substantive right, founded upon either a money mandating statute or the Constitution, which might form the basis for his claim."   Id.  Moreover, the Court of Federal Claims does not have jurisdiction to review the decisions of the Fifth Circuit, the District Court for the Eastern District of Louisiana, or the clerks of either of those courts.  See id.   Thus, summary affirmance is appropriate.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) The United States' motion for summary affirmance is granted.


7
(2) Each side shall bear its own costs.



*
 The United States should have attached a copy of Lay's complaint to its motion.  We have obtained a copy from the Court of Federal Claims and have reviewed it